Citation Nr: 1132019	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970, including service in the Republic of Vietnam from April to December 1970.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board also observes that the Veteran is diagnosed with posttraumatic stress disorder (PTSD).  Although service connection for PTSD has previously been denied by the RO in November 2001 and April 2005 rating decisions, a liberalizing law has recently been established, creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  Moreover, the record reflects that the Veteran served in the Republic of Vietnam.  In addition, it appears that he has been diagnosed with ischemic heart disease, to include coronary artery disease and congestive heart failure (see electrocardiogram dated in March 2001, indicating possible myocardial ischemia).  Although service connection for heart disability was denied by the RO in a September 2008 rating decision, the Secretary of Veterans Affairs recently determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  As such, the Board finds that the issues of entitlement to service connection for PTSD and for ischemic heart disease, to include coronary artery disease, have been raised by the record, but have not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.



REMAND

The Veteran seeks a compensable evaluation for his diabetic retinopathy, and a review of the record indicates that further development is necessary.  

Initially, the Board notes that VA amended the regulations relevant to rating disabilities of the eye during the course of this appeal.  See 73 Fed. Reg. 66,543 (November 10, 2008).  This amendment is effective December 10, 2008, and applies to all applications for benefits received by VA on or after that date.  As the claim was received prior to December 10, 2008, the amendment does not apply.

The record shows that the Veteran receives treatment for his diabetes.  In light of the state of the record and his contentions, and given that the Veteran was last afforded a formal VA examination in March 2006, the Board finds that, after any pertinent, outstanding records are associated with the claims folder, he should be afforded a contemporaneous VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his diabetic retinopathy.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be accomplished, including Goldmann, visual field, and central visual acuity tests.  The examiner is asked to identify the nature, frequency, and severity of all current eye symptoms manifested by the Veteran's service-connected diabetic retinopathy, including impairment of central visual acuity, any field loss, and/or symptoms such as pain.  

The examiner should also state whether any associated eye symptoms necessitate rest, or result in episodic incapacity and, if so, indicate how frequently this occurs within the past 12-month period.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  The rationale for any opinion must be provided.  

2.  After completing the above, readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

